Luke, J.
The demurrers to the petition were properly sustained by the judge of the city court of Cartersville, and it was therefore not erroneous for the judge of the superior court to overrule and deny the certiorari. From the allegations of the petition the only conclusion that it is possible to reach is that the plaintiff’s injury was not caused by any negligence upon the part of the defendant. It is clear from the petition that the injury was due to the' plaintiff’s failure to exercise ordinary care in working around an obviously dangerous agency, the risk of which was assumed by reason of his employment. The plaintiff’s allegations show no legal negligence on the part of the defendant, or breach of any legal duty upon the part of the defendant to the plaintiff, his servant. See International Cotton Mills v. Carroll, 22 Ga. App. 26 (95 S. E. 472); Howard v. Central of Ga. Ry. Co., 138 Ga. 537 (75 S. E. 624); Walton v. Lawrenceville Oil Mill, 20 Ga. App. 819; Johnson v. Fulton Cotton Mills, 7 Ga. App. 560 (67 S. E. 689); Crown Cotton Mills v. McNally, 123 Ga. 35 (51 S. E. 13); Roland v. Tift, 131 Ga. 683 (63 S. E. 133, 20 L. R. A. (N. S.) 354).

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.